


110 HR 7025 IH: To amend the Internal Revenue Code of 1986 to reduce the

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7025
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  threshold for the allowance of the deduction for medical
		  expenses.
	
	
		1.Reduction of threshold for
			 allowance of medical expense deduction
			(a)In
			 generalSubsection (a) of
			 section 213 of the Internal Revenue Code of 1986 (relating to allowance of
			 deduction for medical, dental, etc., expenses) is amended by striking
			 7.5 percent and inserting 2.5 percent.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
			
